SCHOONOVER, Chief Judge.
The appellant, Alfredo Leon, challenges the judgments and guidelines sentences imposed upon him after he was found guilty of trafficking in cocaine, delivery of cocaine, and possession of cocaine.
The appellant contends, on double jeopardy grounds, that he cannot be convicted of all three offenses. Since the offenses occurred prior to the effective date of the 1988 amendment to section 775.021(4), Florida Statutes (1985), and were each predicated on a single underlying act involving the same cocaine, we agree. State v. Burton, 555 So.2d 1210 (Fla.1989); State v. Smith, 547 So.2d 613 (Fla.1989); Carawan v. State, 515 So.2d 161 (Fla.1987); Fuentes v. State, 533 So.2d 311 (Fla. 2d DCA 1988). We, therefore, reverse and remand to the trial court for the purpose of vacating all but one of the convictions for trafficking, delivery and possession, and to recalculate the sentence for the remaining conviction. Fuentes. See also Kelly v. State, 553 So.2d 800 (Fla. 5th DCA 1989).
Reversed and remanded.
CAMPBELL and THREADGILL, JJ., concur.